DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Applicant’s election without traverse of Claims 1 – 3, 7 – 9 and 11 in the reply filed on 10 May 2022 is acknowledged.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 26 Mar 2019.  It is noted, however, that applicant has not filed a certified copy of the 201910234038.8 application as required by 37 CFR 1.55.
Status of Claims
4.	Claim 1 – 3, 7 – 9 and 11 are original.  Claims 4 – 6, 10 and 12 are cancelled – due to an allowance.  Claims 1 – 3, 7 – 9 and 11 are allowed. 
Examiner’s Amendment
5.	An examiner's amendment to the record appears below.  Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. The claims have been amended
as follows:  Claims 4 – 6, 10 and 12 are cancelled per Response to Restriction Requirement (without traverse), dated 10 May 2022.
1. (Original)  A method for processing an ethereum-based falsified transaction, the method comprising: 
sending a falsified transaction to a preset node in an 5ethereum network, such that the preset node broadcasts a block including the falsified transaction to all nodes in the ethereum network; and 
determining whether the falsified transaction successfully attacks the ethereum network based on information 10on a chain maintained by the node in the ethereum network. 
 
2. (Original)  The method according to claim 1, wherein the determining whether the falsified transaction successfully attacks the ethereum network based on information on a chain maintained by the node in the ethereum network comprises:  
15sending requests for acquiring block information to the preset node and a non-set node in the ethereum network respectively, the requests for acquiring block information being configured for acquiring a last piece of block information on the chain maintained by the node;  
20receiving a first piece of block information returned by the preset node and a second piece of block information returned by the non-set node, and comparing header information of the first piece of block information with header information of the second piece of block information to 25determine whether the header information of the first piece of block information is identical to the header information of the second piece of block information; 
determining the falsified transaction successfully attacking the ethereum network, when the header information 30of the first piece of block information is identical to the header information of the second piece of block information;  23and 
determining the falsified transaction failing to attack the ethereum network, when the header information of the first piece of block information is different from the header 5information of the second piece of block information.  

3. (Original)  The method according to claim 1, wherein the determining whether the falsified transaction successfully attacks the ethereum network based on information on a chain maintained by the node in the ethereum network comprises:  
10sending a transaction information request to the non-set node in the ethereum network, the transaction information request comprising an identifier of the falsified transaction; 
receiving a response message returned by the non-set node, and viewing whether the response message includes information 15of the falsified transaction; 
determining the falsified transaction successfully attacking the ethereum network, when the response message includes the information of the falsified transaction; and 
determining the falsified transaction failing to attack 20the ethereum network, when the response message does not include the information of the falsified transaction.  

4.  – 6 (Cancelled)

7. (Original)  An apparatus for processing an ethereum-based falsified transaction, the apparatus comprising:  
30at least one processor; and  
25a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:  
5sending a falsified transaction to a preset node in an ethereum network, such that the preset node broadcasts a block including the falsified transaction to all nodes in the ethereum network; and 
determining whether the falsified transaction 10successfully attacks the ethereum network based on information on a chain maintained by the node in the ethereum network.  

8. (Original)  The apparatus according to claim 7, wherein the determining whether the falsified transaction successfully attacks the ethereum network based on information on a chain maintained 15by the node in the ethereum network comprises 
sending requests for acquiring block information to the preset node and a non-set node in the ethereum network respectively, the requests for acquiring block information being configured for acquiring a last piece of block 20information on the chain maintained by the node; 
receiving a first piece of block information returned by the preset node and a second piece of block information returned by the non-set node; and 
comparing header information of the first piece of block 25information with header information of the second piece of block information to determine whether the header information of the first piece of block information is identical to the header information of the second piece of block information; 
determining the falsified transaction successfully 30attacking the ethereum network, when the header information of the first piece of block information is identical to the 26header information of the second piece of block information; and 
determining the falsified transaction failing to attack the ethereum network, when the header information of the first 5piece of block information is different from the header information of the second piece of block information.  

9. (Original)  The apparatus according to claim 7, wherein the determining whether the falsified transaction successfully attacks the ethereum network based on information on a chain maintained by 10the node in the ethereum network comprises: 
sending a transaction information request to the non-set node in the ethereum network, the transaction information request comprising an identifier of the falsified transaction; 
receiving a response message returned by the non-set node;  
15viewing whether the response message includes information of the falsified transaction; 
determining the falsified transaction successfully attacking the ethereum network, when the response message includes the information of the falsified transaction; and  
20determining the falsified transaction failing to attack the ethereum network, when the response message does not include the information of the falsified transaction.  

10. (Original)  (Cancelled)

11. (Original)  A non-transitory storage medium, storing an instruction, the instruction, when executed by a processor, causing the 30processor to execute the method according to claim 1.  

12. (Cancelled)
Allowable Subject Matter
6.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art. The cited prior art; however, does not anticipate or render obvious,
alone or in combination the claimed invention, as amended and/or recited; for example “sending a falsified transaction to a preset node in an 5ethereum network…and  determining whether the falsified transaction successfully attacks the ethereum network…”.  
The cited prior art, teaches testing an application via a test package, and receiving results and recording the results in a blockchain.  The teaches valid and invalid data (e.g. validation and verification), but does not detail the test package process and/or configuration.  Additionally, the dependent claim language, “20receiving a first piece of block information returned by the preset node and a second piece of block information returned by the non-set node, and comparing header information…”  further is not anticipated or rendered obvious, alone or in combination with the along with the Independent Claim language.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/           Examiner, Art Unit 3685                         

/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685